Citation Nr: 0418130	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  02-17 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of Department of Veterans Affairs (VA) death 
benefits.  


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel






INTRODUCTION

The veteran retired in February 1989 after more than 20 years 
of active duty.  He died in April 2000, and the appellant was 
married to the veteran at the time of his death.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 determination by VA Regional 
Office (RO) in Manila, Philippines, which found that the 
appellant was not entitled to recognition as the veteran's 
surviving spouse for VA benefit purposes.  This case was 
previously before the Board in December 2003, when it was 
remanded for additional development.  The case is now before 
the Board for further appellate review.  

In October 2002, the appellant requested a personal hearing 
before a hearing officer at the RO.  She canceled the hearing 
request by correspondence in February 2004.  In April 2004, 
she again requested a personal hearing at the RO, but she 
canceled that request by correspondence in May 2004.  


FINDINGS OF FACT

1.  The appellant was married to her first husband in April 
1969.  They separated in July 1972 but the marriage was not 
formally terminated.  

2.   In October 1979, the Court of First Instance of 
Zambales, Third Judicial District, Branch 1, Olongapo City. 
Republic of the Philippines declared her first husband an 
absentee and appointed the appellant as the administratix of 
her first husband's estate.  

3.  The veteran and the appellant were married in December 
1979 in the Philippines and had 2 children together.

4.  The veteran died in April 2000.

5.  The evidence reflects that the appellant was unaware of 
any legal impediments when she married the veteran in 
December 1979 in the Philippines.

6.  The appellant's marriage to the veteran in December 1979 
in the Philippines is deemed valid for purposes of 
entitlement to VA benefits under applicable law and 
regulations.


CONCLUSION OF LAW

The requirements for a deemed valid marriage between the 
appellant and the veteran for VA purposes are met. 38 
U.S.C.A. §§ 101, 103, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.50, 3.52, 3.205 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the grant of the benefit below, it is concluded 
that all pertinent evidence has been obtained, and there is 
no further duty to provide notice or assistance in 
development of the claim.

Generally, to be entitled to VA death benefits as a 
"surviving spouse" of a veteran, an appellant must have been 
the veteran's spouse at the time of the veteran's death and 
have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death.  38 
U.S.C.A. § 101(3) (West 2002).  "Marriage" means a marriage 
valid under the law of the place where the parties resided at 
the time of the marriage or the law of the place where the 
parties resided when the rights to benefits accrued.  38 
U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2003). 
"Surviving spouse" means a person of the opposite sex who is 
a widow or widower provided the marriage meets the 
requirements of 38 C.F.R. § 3.1(j). 38 C.F.R. § 3.50(c) 
(2003).

The validity of a marriage is determined based upon the law 
of the jurisdiction where the parties resided at the time of 
the marriage or when the rights to benefits accrued. 38 
C.F.R. § 3.1(j); see Sanders v. Brown, 6 Vet. App. 17 (1993).  
A valid marriage may be established by various types of 
documentary evidence together with the appellant's certified 
statement concerning the date, place and circumstances of 
dissolution of any prior marriage, provided that such facts, 
if they were to be corroborated by the evidence, would 
warrant acceptance of the marriage as valid.  38 C.F.R. § 
3.205(a) (2003).  Where a surviving spouse has submitted 
proof of a marriage in accordance with the aforementioned and 
also meets the requirements of 38 C.F.R. § 3.52, the 
appellant's signed statement that he or she had no knowledge 
of an impediment to the marriage will be accepted, in the 
absence of information to the contrary, as proof of the 
marriage.  38 C.F.R. § 3.205(c) (2003).

Under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.52, where an 
attempted marriage of a appellant to the veteran was invalid 
by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: (1) the marriage occurred 1 
year or more before the veteran died (or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage); (2) the appellant 
entered into the marriage without knowledge of the 
impediment; (3) the appellant cohabited with the veteran 
continuously from the date of marriage to the date of his or 
her death; and (4) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  All of the requirements 
must be met in order to find a deemed valid marriage.  See, 
e.g., Colon v. Brown, 9 Vet. App. 104 (1996) (in cases where 
the veteran was still legally married to another person, if 
the appellant was unaware of the legal impediment, then an 
otherwise invalid common law marriage may be deemed valid).

The veteran died in April 2000.  The appellant filed an 
application for dependency and indemnity compensation (DIC) 
or death pension benefits (VA Form 21-534) in April 2000.  On 
the application, the appellant indicated that she married the 
veteran in December 1979, and that she was previously married 
to [redacted], whom she married in April 1969.  Essentially, 
the appellant contends that she is entitled to recognition as 
the veteran's spouse because [redacted], with whom she also 
had a son, disappeared and abandoned her in July 1972, and, 
as evidenced by Philippine Court proceedings, [redacted] was 
subsequently presumed dead under articles of the Philippine 
Civil Code.  The record indicates that the appellant was 
married to [redacted] in Manila in April 1969.  In December 
1979, she married the veteran in Olongapo City, Philippines.  
The appellant contends that she had not seen nor heard of 
[redacted] for more than seven years after their separation, 
and that he began a period of continuous abandonment of the 
appellant in July 1972.  She had unsuccessfully exerted all 
efforts within her power and resources to look for him, 
including notifying the police of the disappearance of F. N.  
She avers that she married the veteran in December 1979 in 
the honest belief that F. N. was presumptively dead at that 
time because of his continuous and uninterrupted absence for 
more than seven years.  

Along with her application for DIC, the appellant submitted a 
copy of an October 1979 decision of a Philippine Court of 
First Instance (Third Judicial District, Branch I, Olongapo 
City, Republic of Philippines) which indicates that the 
Philippine Court of First Instance granted the appellant's 
petition to declare [redacted] an absentee, and appoint her 
as the administratrix/trustee of his estate.  

Under Article 41 of the New Family Code of the Philippines:

A marriage contracted by any person 
during the subsistence of a previous 
marriage shall be null and void, unless 
before the celebration of the subsequent 
marriage, the prior spouse had been 
absent for four consecutive years and the 
spouse present had a well-founded belief 
that the absent spouse was already dead.  
In case of disappearance where there is 
danger of death under the circumstances 
set forth in the provisions of Article 
391 of the Civil Code, an absence of only 
two years shall be sufficient.  

For the purpose of contracting the 
subsequent marriage under the preceding 
paragraph, the spouse present must 
institute a summary proceeding as 
provided in this Code for the declaration 
of presumptive death of the absentee, 
without prejudice to the effect of 
reappearance of the absent spouse.  

In February 2001, the RO requested a field examination to 
gather evidence to determine whether the appellant's marriage 
to the veteran was valid for purposes of recognizing her as 
the veteran's surviving spouse for VA purposes.  A June 2001 
field examination report includes a transcript of a 
deposition of the appellant, who reported under oath that 
[redacted] abandoned her in July 1972.  She stated that she 
made every possible effort to locate [redacted] after his 
disappearance, including via radio broadcast and newspaper 
ads, but all her attempts to locate him were unsuccessful.  
She stated that she also reported his disappearance to the 
police and relatives of [redacted], but to no avail.  

A July 2001 field examination report includes an interview 
with [redacted]'s sister, [redacted]  His sister reported 
that to her knowledge, the appellant and [redacted] had no 
formal separation, and at the time of their separation, 
[redacted] had a marital relationship with a woman named 
"[redacted]"  [redacted] stated that [redacted] had died, 
but she did not recall the date of his death.  

The field examiner also interviewed [redacted]'s brother, 
[redacted], who reported that [redacted] was living with his 
second wife, [redacted], when [redacted] died in January 
1989.  He stated that the appellant never communicated with 
any of F. N.'s relatives after the appellant and F. N. 
separated, and thus none of F. N.'s relative was able to 
inform the appellant of F. N.'s death.  

The field examiner also deposed the appellant's sister, 
[redacted], who was married to a cousin of [redacted]  
[redacted] disclosed under oath that the appellant and 
[redacted] had a son together who was approximately 7 months 
old when [redacted] abandoned the appellant.  [redacted] 
recalled that when the appellant's son was approximately 3 
years old, the appellant told her that [redacted] had 
visited the appellant in a club where she worked and proposed 
that they reconcile.  The appellant also informed [redacted]
that on another occasion, [redacted] had offered personal 
items for their son [redacted], but the appellant refused to 
accept them as "she had no intention of living with him 
again."  [redacted] also reported that [redacted]'s 
second spouse, [redacted], visited the appellant at her 
residence looking for [redacted].  

In November 2001, the field examiner obtained the certificate 
of death for [redacted], which indicates that he died in 
January 1989.  The examiner interviewed the spouse of [redacted] 
 ([redacted]'s brother), who reported that [redacted] was 
also known as "[redacted]"  The examiner also contacted [redacted] 
, who disclosed that her relationship with [redacted] took 
place from 1973 until his death in January 1989.  She 
reported that she was aware that [redacted] had been married 
to the appellant, and [redacted] had told her that he had 
been abandoned by the appellant because of his "mama's boy" 
attitude.  [redacted] stated that she personally went to the 
appellant's residence in 1975 to check if she had reason to 
suspect that [redacted] was still seeing the appellant.  
[redacted] reported that she visited the appellant on two 
other occasions in 1975.  

In a January 2003 affidavit, the appellant argued that the 
statements by [redacted] and [redacted] were false and 
were given by persons who held personal grudges against her.  
She reiterated that she had had a child with [redacted], he 
abandoned them in July 1972 when the child was two months 
old, and she never saw [redacted] again.  She stated that 
"I tried my best to find him with the help of my mother but 
unfortunately, I didn't get any information about his 
whereabouts."  She further reported "[t]here is no truth in 
the statement of my sister [redacted], I remember asking her if 
she know [sic] any thing about [redacted]'s whereabouts because 
her[] husband is [redacted]'s cousin.  She didn't say anything 
about [redacted]."  

The appellant also reported that there was no truth to the 
statements of [redacted].  She stated that on one occasion in 
1979, a woman visited the appellant's home who had a child 
that looked very much like the child that the appellant had 
with [redacted].  The appellant stated "[t]he woman was 
crying, telling me that she only wanted to know if [redacted] 
told her the truth when he said that he was going to leave 
her to go back to me and my son."  

Of record are November 2002 affidavits from [redacted], the 
son of the appellant and [redacted], and [redacted], the 
appellant's sister.  [redacted] stated that he did not 
remember seeing or meeting [redacted] prior to the 
appellant's marriage to the veteran, and the appellant told 
him when he was a child that [redacted] had abandoned the 
family.  [redacted] stated that [redacted] had abandoned the 
appellant and their son in 1972, and that the appellant 
attempted to locate [redacted] through his relatives and with 
the help of police.  The appellant's sister also stated 
"[the appellant] went to the extent of broadcasting over the 
radio about his disappearance but to no avail."  [redacted] 
also stated that a woman (unnamed) visited the appellant in 
November 1979 and asked the appellant about the whereabouts 
of [redacted].  The appellant allegedly informed the woman 
that the last time she saw [redacted] was in 1972.  

In a June 2003 affidavit, [redacted] reported that the 
interview and deposition performed by the VA field examiner 
in July 2001 was incorrect inasmuch it was not true that the 
appellant saw [redacted] after their separation and prior to 
the appellant's marriage to the veteran, and it was not true 
that [redacted] ([redacted]'s second wife) informed the 
appellant that [redacted] had hoped to reconcile with the 
appellant.  

In a June 2003 letter to the RO, the appellant stated that 
[redacted] asked me of the whereabouts of my first husband 
[redacted] in 1979, when I was about to marry the veteran, but 
my first husband never personally showed to me if he is 
really alive or not, for the reason that perhaps he abandoned 
me and our son.  I took all efforts to locate him so that he 
should support our only son.  

38 C.F.R. § 3.212(a) (2003) directs that if satisfactory 
evidence is produced establishing the fact of the continued 
and unexplained absence of any individual from his or her 
home and family for a period of seven years or more and that 
a diligent search disclosed no evidence of his or her 
existence after the date of disappearance, and if evidence as 
provided in 38 C.F.R. § 3.211 (2003) cannot be furnished, the 
death of such individual as of the expiration of such period 
may be considered as sufficiently proved.

According to the applicable statute and regulation, the legal 
existence of a marriage for VA purposes is governed by "the 
law of the place where the parties resided at the time of the 
marriage or the law of the place where the parties resided 
when the rights to benefits accrued."  38 U.S.C.A. § 103(c); 
38 C.F.R. § 3.1(j); see also Badua v. Brown, 5 Vet. App. 472 
(1993).  Here, the appellant and the veteran were married in 
the Philippines, and while the U.S. Court of Appeals for 
Veterans Claims (the Court) has recognized that generally, 
"foreign law must be proved," the Court has taken judicial 
notice of the relevant portion of the Philippine Civil Code 
because it has been cited by the Court in the past.  See 
Brillo v. Brown, 7 Vet. App. 102 (1995); see also Badua, 5 
Vet. App. at 474.

Article 83 of the Philippine Civil Code provides that any 
marriage subsequently contracted by any person during the 
lifetime of the first spouse of such person with any person 
other than such first spouse shall be illegal and void from 
its performance, unless: (1) the first marriage was annulled 
or dissolved; or (2) the first spouse had been absent for 
seven consecutive years at the time of the second marriage 
without the spouse present having news of the absentee being 
alive, or if the absentee, though he has been absent for less 
than seven years, is generally considered as dead and 
believed to be so by the spouse present at the time of 
contracting such subsequent marriage, or if the absentee is 
presumed dead.  The marriage so contracted shall be valid in 
any of the three cases until declared null and void by a 
competent court.  Badua, supra.

Here, resolving doubt in the appellant's favor, the Board 
finds that the appellant followed the Philippine procedures 
to have her first husband declared absentee and considered 
dead, and that marriage declared null and void.  This is 
supported by the evidence presented from the newspaper 
announcement of court petition and procedure dated in October 
1979 and the appellant's affidavits.  In her June 2003 
letter, the appellant reported, in essence, that although 
[redacted] asked her of the whereabouts of [redacted] just 
prior to her marriage to the veteran in 1979, but that her 
first husband never personally showed to me if he is really 
alive or not. Other than the statement of [redacted] and the 
retracted July 2001 deposition of the appellant's sister, the 
Board observes that there is no evidence of record that the 
appellant had contact with her first husband after 1972 or 
that the appellant's first husband showed himself to the 
Court or to the appellant after the October 1979 order by the 
Court.  In contrast, the evidence of record contains 
affidavits from the appellant, her son, another sister, and 
friends which support her statements that her first husband 
abandoned her in 1972.  Additionally, the timing of the 
October 1979 Court proceedings coincide with the time just 
prior to the appellant's marriage to the veteran, indicating 
she did all she could to remove any legal impediment to her 
marriage to the veteran.  The Board finds this evidence more 
credible to support her claim and thus, finds that the 
appellant had no knowledge of legal impediment at the time 
she married the veteran in December 1979. 

In the instant case, the appellant and the veteran were 
married for over 20 years at the time of his death and had 2 
children together; the appellant entered into the marriage 
without knowledge of a legal impediment; the appellant 
cohabited with the veteran continuously from the date of 
marriage to the date of his death; and no claim has been 
filed by a legal surviving spouse who has been found entitled 
to gratuitous death benefits.  

Upon review, the Board finds that the appellant's marriage to 
the veteran is valid under this regulation.  Resolving the 
benefit of the doubt in favor of the appellant, the Board 
concludes that a "deemed valid" marriage as required under 
the provisions of 38 C.F.R. § 3.52 has been established by 
the evidence of record and therefore, the appellant has 
established status as a surviving spouse for VA purposes. 38 
C.F.R. § 3.102 (2002).


ORDER

As a deemed valid marriage between the veteran and the claim 
has been established, the appeal is granted.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



